DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New claims 19-20 have been added. 
Claims 1-20 are pending in this application. 

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 3/1/22, with respect to claims 1 and 9-10 have been fully considered and are persuasive.  The previous rejections of claims 1-18 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e., “and after both the identity authentication and the admission check of the terminal succeed, establishing a first path between the terminal and a service server via the first network, and establishing a second path between the terminal and the service server via the second network, wherein the first path and the second path are used to perform data transmission between the terminal and the service server” (claims 1, 9-10). The closest prior art found, which was previously cited, is as follows:

Roeland et al. (U.S. Patent Application Publication No. 2015/0312383), which is directed to handling multipath transmission control protocol signaling in a communication network; and teaches a MPTCP proxy (FIG. 2); the MPTCP proxy is placed at a common point (par [0056]); 
Skog (U.S. Patent Application Publication No. 2018/0184474), which is directed to first network node and methods therein, for determining whether a second multi path transmission control protocol connection is to be initiated; and teaches that MPTCP proxy combines the two MPTCP connections to one TCP connection to the origin server (par [0016]); the MPTCP connection via the first communication technology is via a broadband network gateway (BNG) and the other MPTCP connection via the second communication technology is via a packet data network gateway (PGW)(par [0018][0019]; FIG. 6b); 
Kekki et al. (U.S. Patent Application Publication No. 2017/0118787), which is directed to access management with multipath transport; and teaches UE uses both connectivities 14, 18 to with MPTCP to the same server (par [0070]; FIG. 3); the multipath TCP connection uses subflow routing via the 3GPP access network and via the Wi-Fi access networks (par [0070]); and
Vikberg et al. (WO 2016/007050A1), which is directed to multipath transmission control protocol; and teaches UE is connected to a MPTCP proxy via a controller of 1st RAT and via a controller of 2nd RAT (FIG. 6); UE attached to 1st RAT and setup MPTCP subflow on 1st RAT; and then UE attempts to connect to 2nd RAT; UE setting up MPTCP subflow on 2nd RAT (FIG. 7).  

The present invention requires two different security measures on the terminal such as authentication when a terminal accesses a first network, and then admission check when the terminal accesses a second network.  Only after succeeding the both security procedures, a proxy device establishes a first path via the first network and a second path via the second network between the terminal and a service server.  None of these references, taken alone or in any reasonable combination, teach the claims as recited, “and after both the identity authentication and the admission check of the terminal succeed, establishing a first path between the terminal and a service server via the first network, and establishing a second path between the terminal and the service server via the second network, wherein the first path and the second path are used to perform data transmission between the terminal and the service server” (claims 1, 9-10) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414